     Case 3:20-cv-00207-MMD-CLB Document 42 Filed 02/12/21 Page 1 of 1



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5     HEATH FULKERSON,                                   Case No. 3:20-CV-00207-MMD-CLB
6                                           Plaintiff,   ORDER
7            v.
8     COSTCO WHOLESALE CORPORATION,
9                                        Defendant.
10
11          Defendant filed a notice of Plaintiff’s non-compliance with this court’s January 8,
12   2021 order to provide supplemental discovery responses (ECF No. 39). In the notice,
13   Defendant requests additional sanctions or an order to show cause why additional
14   sanctions should not be imposed (Id.) Plaintiff’s response to the notice was to file a notice
15   of voluntary withdrawal of his complaint (ECF No. 40). In response Defendant seeks a
16   judgment in the amount of $1575 against plaintiff for the sanctions that were previously
17   awarded on January 7, 2021 (ECF No. 36).
18
            The court DENIES Defendant’s request to enter an order to show cause or award
19
     further sanctions. The District Court will address Plaintiff’s motion to withdraw his
20
     complaint pursuant to Fed. R. Civ. P. 41.
21
            IT IS SO ORDERED.
22
                    February 12, 2021
            DATED: ______________________
23
24                                              ___________________________________
25                                              UNITED STATES MAGISTRATE JUDGE

26
27
28
